*Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “A digital storage media” includes non-statutory transitory media, please amend non-transitory accordingly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2020/0137401).
	For claim 1, Kim discloses an image decoding method, comprising: 
	generating a prediction block of a current block based on a predefined prediction mode ([0111] via prediction mode decoding unit); 
	generating a transform block of the current block through predetermined transform ([0113] The inverse transform unit 320 may generate a residual block by applying inverse transform techniques of inverse DCT, inverse integer transforms, or the like to a transform coefficient.); and 

	determining an intra reference line of the current block ([0072] e.g. one nearest reference pixel line may be configured as reference pixels, or another adjacent reference pixel line may be configured as the reference pixel, and multiple reference pixel lines may be configured as the reference pixel.); 
	determining an intra prediction mode of the current block from a predetermined candidate group ([0074] The reference pixel interpolation unit of the intra prediction unit may generate a pixel in a decimal unit through a linear interpolation process of a reference pixel according to a prediction mode); and 
	performing intra prediction of the current block based on the determined intra reference line and the intra prediction mode ([0075] The prediction mode determination unit of the intra prediction unit may select an optimal prediction mode among a prediction mode candidate group in consideration of an encoding cost, and the prediction block generation unit may generate a prediction block using the selected prediction mode. [0074] through a linear interpolation process of a reference pixel according to a prediction mode).
	For claim 2, Kim discloses the method of claim 1, wherein the candidate group is classified into a first candidate group and a second candidate group, 
	wherein the first candidate group is configured with a predefined default mode in a decoding device ([0076] The MPM candidate group may include a preset prediction mode (e.g., a DC, planar, vertical, horizontal, diagonal Mode, etc.), and 
	wherein the second candidate group is configured with a plurality of MPM candidates ([0076] In the intra prediction unit, the prediction value is referred to as Most Probable Mode (MPM), and some modes among all modes belonging to a prediction mode candidate group may be configured as an MPM candidate group.).
	For claim 3, Kim discloses the method of claim 2, wherein the intra prediction mode of the current block is derived by selectively using any one of the first candidate group or the second candidate group ([0077] There may be a priority of prediction mode for configuring an MPM candidate group. The order of 

	For claim 4, Kim discloses the method of claim 2, wherein the default mode is at least one of a planar mode, a DC mode, a vertical mode, a horizontal mode, a vertical mode or a diagonal mode (([0076] The MPM candidate group may include a preset prediction mode (e.g., a DC, planar, vertical, horizontal, diagonal Mode, etc.), ).

	For claim 5, Kim discloses the method of claim 2, wherein the plurality of MPM candidates include at least one of an intra prediction mode of a surrounding block (candIntraPredMode), candIntraPredMode−n, or candIntraPredMode+n, and wherein n means a natural number such as 1, 2, or more ([0078]  A total of six modes may be configured as the candidate group by including modes obtained by adding +1, −1, and the like to a previously included mode. In addition, a total of seven modes may be configured as the candidate group by including modes with one priority such as the prediction mode of the left block—the prediction mode of the top block—the DC mode—the Planar mode—the prediction mode of the bottom left block—the prediction mode of the top right block—the prediction mode of the top left block—(the prediction mode of the left block+1)−(the prediction mode of the left block−1)−(the prediction mode of the top block+1).).

	For claim 6, Kim discloses the method of claim 2, wherein the plurality of MPM candidates include at least one of a DC mode, a vertical mode, a horizontal mode, (a vertical mode−m), (a vertical mode+m), (a horizontal mode−m) or (a horizontal mode+m), and wherein m is a natural number such as 1, 2, 3, 4, or more ([0078] In addition, a total of seven modes may be configured as the candidate group by including modes with one priority such as the prediction mode of the left block—the prediction mode of the top block—the DC mode—the Planar mode—the prediction mode of the bottom left block—the 

	For claim 7, Kim discloses the method of claim 1, wherein the determined intra prediction mode is changed by adding or subtracting a predetermined offset, and wherein application of the offset is selectively performed based on at least one of a size, a shape, partition information, a value of the intra prediction mode, or a component type of the current block ([0078]  A total of six modes may be configured as the candidate group by including modes obtained by adding +1, −1, and the like to a previously included mode. In addition, a total of seven modes may be configured as the candidate group by including modes with one priority such as the prediction mode of the left block—the prediction mode of the top block—the DC mode—the Planar mode—the prediction mode of the bottom left block—the prediction mode of the top right block—the prediction mode of the top left block—(the prediction mode of the left block+1)−(the prediction mode of the left block−1)−(the prediction mode of the top block+1).).

	For claim 8, Kim discloses the method of claim 1, wherein performing the intra prediction comprises: partitioning the current block into a plurality of sub-blocks by using a vertical line or a horizontal line; and sequentially performing the intra prediction in a unit of the sub-block, wherein a number of the sub-blocks belonging to the current block is variably determined based on at least one of a size or a shape of the current block ([0154] Meanwhile, the block partition unit may be partitioned into coding units (or blocks) having various sizes. In this case, the coding unit may be configured of multiple coding blocks (e.g., one luminance coding block, two color difference coding blocks, etc.) according to a color format. For convenience of explanation, it is assumed that one color component unit is used. The coding block may have a variable size such as M×M (e.g., M is 4, 8, 16, 32, 64, 128, etc.). Alternatively, according to the division scheme (for example, tree-based division, quad tree division <Quad Tree. QT>, binary tree division <Binary Tree. BT>, ternary tree division <Ternary Tree. TT>, etc.), the coding block may have a variable size such as M×N (e.g., M and N are 4, 8, 16, 32, 64, 128, etc.). In this case, the coding block may be a unit that is the basis of intra prediction, inter prediction, transformation, quantization, entropy encoding, and the like.).

	For claim 9, Kim discloses the method of claim 1, wherein performing the intra prediction comprising: modifying a prediction value according to the intra prediction based on a predetermined reference sample and a weight ([0237] In addition, the partial area C belonging to the division unit I may be replaced by weighting the image data of the areas A and B according to which division unit is close.).

	For claim 10, Kim discloses the method of claim 9, wherein each of the reference sample and the weight is determined based on at least one of a size of the current block, a position of a current sample to be modified, or the intra prediction mode of the current block ([0237] In addition, the partial area C belonging to the division unit I may be replaced by weighting the image data of the areas A and B according to which division unit is close. That is, the image data close to the division unit I in the area C may give high weight to the image data of the area A, and the image data close to the division unit J may give high weight to the image data in the area B. That is, the weight may be set based on a distance difference between the horizontal width of the area C and the x coordinate of the pixel value to be corrected.).

	For claim 11, Kim discloses the method of claim 1, wherein the transform is performed by selectively using at least one of DCT-2, DST-7, or DCT-8 ([0093] The converter 210 converts a residual block into a frequency domain to convert each pixel value of the residual block into a frequency coefficient. Herein, in the transform unit 210, the residual signal may be transformed into the frequency domain using various transformation techniques for transforming an image signal of a spatial axis into a frequency axis such as a Hadamard transform, a discrete cosine transform based transform (DCT Based Transform), a discrete sine transform based transform (DST Based Transform), the Karunen Rube transform based transform (KLT Based), and the residual signal transformed into the frequency domain becomes a frequency coefficient. The transform can be transformed by a one-dimensional transform matrix. Each transformation matrix may be adaptively used in horizontal and vertical units. For example, in the case of intra prediction, when the prediction mode is horizontal, a DCT based transform matrix may be used in the vertical direction, and a DST based transform matrix may be used in the horizontal 

	For claim 12. An image encoding method, comprising: 
	determining an intra reference line of a current block ([0072] According to an encoding setting, one nearest reference pixel line may be configured as reference pixels); 
	determining an intra prediction mode of the current block from a predetermined candidate group ([0075] The prediction mode determination unit of the intra prediction unit may select an optimal prediction mode among a prediction mode candidate group); and 
	performing intra prediction of the current block based on the determined intra reference line and the intra prediction mode ([0074] The reference pixel interpolation unit of the intra prediction unit may generate a pixel in a decimal unit through a linear interpolation process of a reference pixel according to a prediction mode), 
	wherein the candidate group is classified into a first candidate group and a second candidate group ([0460] In this case, a specific A group may be composed of modes that are determined to have a high probability of matching a prediction mode of a current block except for an MPM candidate group. For example, prediction modes of the next rank that are not included in the MPM candidate group may be included in the A group)
	wherein the first candidate group is configured with a predefined default mode in a decoding device and the second candidate group is configured with a plurality of MPM candidates ([0460] MPM candidate group),
	wherein the default mode is at least one of a Planar mode, a DC mode, a vertical mode, a horizontal mode, a vertical mode or a diagonal mode ([0460] In this case, a specific A group may be composed of modes that are determined to have a high probability of matching a prediction mode of a current block except for an MPM candidate group. For example, prediction modes of the next rank that are not included in the MPM candidate group may be included in the A group, or directional modes having regular intervals may be included in the A group.) and 


	For claim 13, Kim discloses the claimed limitations as discussed for corresponding limitations in claims 1-12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIM; Jeong-yeon et al.	US 20190273919 A1	APPARATUS AND METHOD FOR VIDEO ENCODING OR DECODING
YASUGI; YUKINOBU et al.	US 20190208201 A1	IMAGE DECODING APPARATUS, IMAGE CODING APPARATUS, IMAGE DECODING METHOD, AND IMAGE CODING METHOD
OH; Soo Mi et al.	US 20180288412 A1	METHOD OF GENERATING RECONSTRUCTED BLOCK
PARK; Shin Ji	US 20180152701 A1	IMAGE DECODING METHOD USING INTRA PREDICTION MODE
Oh; Soo Mi et al.	US 20140247868 A1	METHOD OF GENERATING RECONSTRUCTED BLOCK
Park; Shin Ji	US 20140219345 A1	METHOD AND APPARATUS FOR IMAGE ENCODING WITH INTRA PREDICTION MODE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485